Citation Nr: 0117616	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Whether the veteran filed a timely appeal to the December 
1944 rating decision which granted service connection and 
assigned a 50 percent rating for psychoneurosis, operational 
fatigue.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1940 to December 
1944.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 decision by the RO.  

This appeal stems from a determination by the RO that the 
veteran had not filed a timely Notice of Disagreement (NOD) 
from the December 1944 rating decision.  The question of 
whether an NOD has been filed on time is an appealable issue.  
38 C.F.R. § 19.34 (2000).  

A Statement of the Case (SOC) on the issue of timeliness of 
the appeal was issued by the RO in April 1999, and the 
veteran perfected an appeal as to the timeliness issue in 
April 1999.  

The veteran contends, in essence, that a 100 percent 
compensation rating should have been assigned effective from 
the date of the initial grant of service connection in 1944.  

Given the procedural development undertaken by the RO in 
light of these assertions, the Board will undertake to 
address the issue as stated on the preceding page of this 
document.  



FINDINGS OF FACT

1.  In a December 1944 rating decision, the RO granted 
service connection and assigned a 50 percent rating for a 
psychoneurosis, operational fatigue, effective on December 9, 
1944.  

2.  The veteran was notified in a December 1944 letter from 
the RO of the rating decision and was apprised of his 
appellate rights; however an NOD was not received with in the 
subsequent one-year period with regard to the issue of 
dissatisfaction with the initial rating assigned following 
the grant of service connection for the psychiatric disorder.  



CONCLUSION OF LAW

As the veteran did not file a timely appeal as to the 
propriety of the initial rating assigned following the 
initial grant of service connection for the psychoneurosis, 
operational fatigue, the December 1944 rating is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.302 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran served in the Navy from August 1940 
until December 1944.  

The veteran married his current wife during service in August 
1944.  A November 1944 Report of Medical Survey found the 
veteran to be unfit for military service and recommended 
discharge from military service due to situational 
psychoneurosis.  

According to the Report of Medical Survey, the veteran was 
considered fully competent to be discharged into his own 
custody and was not likely to become a public charge.  

In a December 1944 rating decision, the RO granted service 
connection and assigned a 50 percent rating for 
psychoneurosis, operational fatigue, effective on December 9, 
1944.  

The RO sent a letter dated on December 14, 1944 to the 
veteran notifying him of the rating decision and apprising 
him of his appellate rights.  Specifically, the letter 
notified the veteran that, if he was dissatisfied with the 
findings of the Veteran's Administration or the amount of the 
award, it was his privilege to enter an appeal to the Board.  
It was noted that an appeal must be taken within one year 
from the date of that letter.  

There is no indication in the file that the veteran did not 
receive this letter or that it was returned as undeliverable.  
Furthermore, no other correspondence was received from the 
veteran within one year from the December 1944 notification 
letter regarding the issue of the propriety of the initial 
rating assigned following the grant of service connection for 
the psychiatric disorder.  

Until August 1974, the veteran's service-connected 
psychiatric disorder was rated from between 50 percent and 30 
percent based on findings of periodic medical examinations.  
In an August 1974 rating decision, the rating was increased 
to 70 percent for the service-connected psychiatric 
disability.  In October 1980, the rating was further 
increased to 100 percent, effective on October 3, 1980.  

In a September 1997 letter to the RO, the veteran contended 
that his psychiatric disability had been 100 percent 
disabling since the original grant of service connection in 
1944.  The RO considered the September 1997 letter to be an 
NOD from the December 1944 rating decision and notified the 
veteran that the NOD had not been timely filed.  

If the appellant has not filed a timely NOD or Substantive 
Appeal, then his appeal fails.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

The governing regulations provide that, in order to perfect 
an appeal, an appellant must file an NOD with a determination 
by the agency of original jurisdiction within one year from 
the date that that agency mails notice of its determination 
to him or her.  

Then, a Substantive Appeal must also be filed within 60 days 
from the date that the agency of original jurisdiction mails 
a Statement of the Case (SOC) to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, which 
ever period ends later.  Otherwise, that determination will 
become final.  38 C.F.R. §§ 20.202, 20.203, 20.302 (2000).  

Appellate review of an adverse decision of the RO is 
initiated by an NOD and completed by a Substantive Appeal 
after an SOC is furnished. 38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302 (2000).  

In this case, the veteran's October 1997 statement regarding 
the propriety of the initial rating assigned following the 
grant of service connection for the psychiatric disorder in 
December 1944 cannot be considered to be a timely filed NOD.  
Thus, the December 1944 rating decision is final and cannot 
be revised on the same factual basis at this time, absent 
current assertions rising to the level of substantive 
argument of clear and unmistakable error.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: ( 1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell.  

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

Moreover, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

The veteran contends that he was too disabled at the time of 
the initial rating decision in 1944 to grasp the concept of 
an appeal.  However, there is no indication in the medical 
records from that time period to suggest that he was 
incompetent or otherwise incapable of filing a timely appeal.  
There also is no evidence in the record to suggest that he 
did not receive appropriate notice of the decision.  

Specifically, the veteran was afforded a VA examination in 
October 1945.  At that time, there was no indication that the 
veteran was not competent.  Furthermore, a private 
examination report from October 1945 indicated that, while 
his emotional status was tense, nervous and overexcited, the 
general mental grasp was within normal limits.  

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

However, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  On review, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board is mindful that the veteran believes that his 
service-connected psychiatric disorder was 100 percent 
disabling at the time of the original grant of service 
connection after service.  

However, as the December 1944 rating decision was not timely 
appealed, his assertions now to the extent that they relate 
to a weighing of the evidence of record in 1944 could not 
provide a basis for favorable review.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

As timely appeal from the December 1944 rating decision has 
not been filed, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

